Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.
 	Applicant’s amendments and remarks filed March 30, 2022 have been received and reviewed. Claims 1-18 are pending in this application. Claims 1-14 remain withdrawn from consideration as being drawn to non-elected subject matter.
	Claims 15-18 are under examination.
	Claims 17 and 18 are allowed.
	Copious amount of art was still found.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Partyka et al. (US 4,001,237).
The claims read on the compound depicted below (see compound 31, column 10).
RN   62348-12-3  HCAPLUS     
CN   Methanone, [4-(4-amino-6,7-dimethoxy-2-quinazolinyl)-1-piperazinyl]-5-
     isoxazolyl-, hydrochloride (1:1)  (CA INDEX NAME)
  

    PNG
    media_image1.png
    290
    465
    media_image1.png
    Greyscale
.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 56103180).
The claims read on the compound depicted below 
RN   80591-24-8  HCAPLUS     
CN   Methanone, [4-(4-amino-6,7-dimethoxy-2-quinazolinyl)-1-piperazinyl]-1,3-
     benzodioxol-5-yl-  (CA INDEX NAME)
  

    PNG
    media_image2.png
    259
    528
    media_image2.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 12, 2022

/BRUCK KIFLE/Primary Examiner, Art Unit 1624